231 F.2d 446
Louis M. HUNTER and Florence M. Hunter, his wife, Appellants,v.UNITED STATES FIDELITY AND GUARANTY COMPANY, Appellee.
No. 15681.
United States Court of Appeals Fifth Circuit.
April 12, 1956.

Appeal from the United States District Court for the Southern District of Florida; George W. Whitehurst, Judge.
Martin Sack, Jacksonville, Fla., for appellant.
Harry T. Gray, Jacksonville, Fla., Francis P. Conroy, Sam R. Marks, Jacksonville, Fla., Marks, Gray, Yates & Conroy, Jacksonville, Fla., of counsel, for appellee.
Before HUTCHESON, Chief Judge, and RIVES and CAMERON, Circuit Judges.
PER CURIAM.


1
Upon the authority of a decision filed March 28, 1956, by the Supreme Court of Florida in a companion case involving the same law and facts, Hunter v. United States Fidelity and Guaranty Company, 86 So. 2d 421, the judgment of the Court below is


2
Affirmed.